EXHIBIT 10.1

 

REORGANIZATION AND STOCK PURCHASE AGREEMENT

 

This REORGANIZATION AND STOCK PURCHASE AGREEMENT dated as of July 25, 2019 (this
“Agreement”) is by and among Allied Corp. (“Allied”), Pacific Capital Investment
Group, Inc. (the “Allied Shareholder”), Allied Exchange Corp. (“Allied
Exchange”), AM (Advanced Micro) Biosciences, Inc. (“Acquiror”) and shareholders
of Acquiror (“Acquiror Shareholders”).

 

RECITALS

 

WHEREAS, Acquiror Shareholders through Allied Exchange desire to acquire
directly or indirectly a controlling interest in the equity of Allied through
the acquisition of 55,700,014 shares of Allied common stock (the “Allied
Shares”); and

 

WHEREAS, the parties intend that the structure of this transaction provide for
the Acquiror Shareholders with the opportunity to exchange their shares of
common stock of Acquiror for exchangeable shares of Allied Exchange on a
tax-deferred or “rollover” basis for Canadian income tax purposes.

 

NOW, THEREFORE, the Board of Directors of Allied and the Board of Directors of
Acquiror deem it advisable and in the best interests of their corporations and
the respective equity holders that Acquiror through Allied Exchange acquire the
Allied Shares, in accordance with the terms and conditions of this
Reorganization and Stock Purchase Agreement.

 



 

1.Pre-Closing Actions of Allied. Immediately upon execution of this Agreement
and prior to any Closing as set forth herein, Allied shall undertake the
following actions:



  



 

(a)The Board of Directors of Allied shall unanimously approve and deliver to
Cutler Law Group (the “Escrow Agent”) in escrow (the “Escrow”), pursuant to the
terms of the Escrow Agreement attached hereto as Exhibit A, notarized board and
shareholder resolutions (as required) with respect to (a) approving all of the
transactions set forth herein; (b) directing the size of the Board of Directors
to be three to five members; and (c) electing designees of Acquiror to the board
of directors of Allied (the “Resolutions”).

 

 

 

 

(b)The Allied Shareholder shall deliver to Escrow 10,000,000 shares of Allied
Common Stock which are the subject of a one for 6.666 stock dividend which has
been approved by the Board of Directors and is currently pending with FINRA.
Upon approval of the stock dividend, the Allied Shareholder and Escrow shall
cause 10,613,320 of such shares to be cancelled and returned to treasury leaving
a total of 55,700,014 Allied Shares for delivery to Allied Exchange at the Final
Closing (hereinafter defined) (the “Escrowed Allied Shares”). The remaining
346,666 shares shall be returned to the Allied Shareholder at Closing (the
“Remaining Investment Shares”).

 

 

 

 

(c)Allied shall deliver to Escrow notarized resignations as officers and
directors of all prior officers and directors.

 

 

 

 

(d)Allied shall have formed Allied Exchange, and entered into with Allied
Exchange and Acquiror Shareholders and delivered to Escrow an executed
Exchangeable Share Support Agreement and a Voting Agreement providing for the
tax deferred exchangeable shares under Canadian law for the Acquiror
Shareholders.

 

 

 

 

(e)Allied shall use its reasonable best efforts to prepare and complete the
documents necessary to be filed with local, state and federal authorities to
consummate the transactions contemplated hereby.



 



 1

  



  



 

2.Pre-Closing Actions of Acquiror. Immediately upon execution of this Agreement
and prior to the Closing as set forth herein, Acquiror shall undertake the
following actions:



 



 

(a)Acquiror shall deliver to Escrow the common stock shares, preferred stock
shares, or other securities that represent 100% of the equity of Acquiror such
that at Closing, Acquiror shall become a wholly-owned subsidiary of Allied (the
“Acquiror Escrowed Shares”).



 



 

3.Conditions to Closing

 

 

 

 

The parties’ obligation to close the proposed Acquisition will be subject to
specified conditions precedent including, but not limited to, the following:



  



 

(a)the representations and warranties of Allied as set forth in Section 6 herein
shall remain true and correct as of the Closing Date and no material adverse
change to the financial condition of Allied shall have occurred;

 

 

 

 

(b)the representations and warranties of Acquiror as set forth in Section 7
herein shall remain true and correct as of the Closing Date and no material
adverse change in the business or financial condition of Acquiror shall have
occurred;

 

 

 

 

(c)all the documents necessary to be filed with local, state and federal
authorities are prepared, and to the extent applicable, filed.

 

 

 

 

(d)Allied shall have provided the Allied Board Resolutions and any other
documents or approval required to complete the transactions contemplated hereby
and in the Allied Board Resolutions;

 

 

 

 

(e)Allied shall retain its good standing as a publicly traded company under the
Securities Exchange Act of 1934, trading on OTC Pink Market maintained by OTC
Markets Group under the symbol “CMOV”;



  



 

4.At the Closing.



 



 

(a)At the Closing, Cutler Law Group shall release from escrow to Acquiror the
Allied Board and Shareholder Resolutions and the Resignations from Allied.

 

 

 

 

(b)At the Closing, Cutler Law Group shall release the Escrowed Allied Shares to
Allied Exchange.

 

 

 

 

(c)At the Closing, Cutler Law Group shall release the Escrowed Acquiror Shares
to Allied.

 

 

 

 

(d)At the Closing, Cutler Law Group shall release the Remaining Investment
Shares to the Allied Shareholder.



 



 2

  



 



 

5.Timing of Closing. The closing of the transactions contemplated by this
Agreement ((the “ Closing”) shall occur upon the satisfaction of the conditions
set forth in this Agreement and upon instructions from the parties hereto to the
Escrow Agent. The closing date shall occur on or before August 30, 2019 in the
event such conditions are met, which would be extended to not later than
September 30, 2019 upon agreement of the parties. Unless otherwise advised in
writing by the parties, in the event the Closing does not occur on or before
September 30, 2019, (i) the Escrow Agent shall return the Escrowed Allied
Shares, the Resignations and the Allied Board Resolutions to Allied and/or the
Allied Shareholder; and (ii) the Escrow Agent shall return the Acquiror Escrowed
Shares to Acquiror.

 

 

 

 

6.Representations of Allied. Allied represents and warrants as follows:



  



 

(a)Ownership of Shares. As of the Closing Date, Allied Exchange will become the
owner of the Escrowed Allied Shares. The Escrowed Allied Shares will be free
from claims, liens or other encumbrances, except as provided under applicable
federal and state securities laws;

 

 

 

 

(b)Fully paid and Nonassessable. The Escrowed Allied Shares constitute duly and
validly issued securities of Allied, and are fully paid and nonassessable, and
Allied further represents that it has the power and the authority to execute
this Agreement and to perform the obligations contemplated hereby;

 

 

 

 

(c)Organization of Allied; Authorization. Allied is a corporation duly
organized, validly existing and in good standing under the laws of Nevada with
full corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate action of
Allied and this Agreement constitutes a valid and binding obligation of Allied
enforceable against it in accordance with its terms. Allied has no subsidiaries.

 

 

 

 

(d)Capitalization. The authorized capital stock of Allied consists of
300,000,000 shares of common stock, par value $0.0001 per share, and 50,000,000
shares of Preferred Stock, par value $0.001 per share. As of the Closing Date,
Allied will have a total of no more than 76,046,680 shares of common stock
issued and outstanding. No other securities are issued or outstanding. As of the
Closing Date, all of the issued and outstanding shares of common stock of Allied
are validly issued, fully paid and non-assessable. There is not and as of the
Closing Date, there will not be outstanding any warrants, options or other
agreements on the part of Allied obligating Allied to issue any additional
shares of common or preferred stock or any of its securities of any kind. Allied
will not issue any shares of capital stock from the date of this Agreement
through the Closing Date. The Common Stock of Allied is presently trading on
Pink Market maintained by OTC Markets Group under the symbol “CMOV”. The Common
Stock of Allied is not subject to any restriction on deposit, transfer or any
other services pursuant to a “chill” by the Depository Trust Company.

 

 

 

 

(e)Ownership of Allied Shares. The delivery by Escrow at Closing of certificates
or other evidence of ownership provided herein for the Escrowed Allied Shares
will result in the immediate acquisition of record and beneficial ownership of
the Escrowed Allied Shares, free and clear of all encumbrances.



 



 3

  



 



 

(f)No Conflict as to Allied. Neither the execution and delivery of this
Agreement nor the consummation of the exchange of the Allied Shares will (a)
violate any provision of the certificate of incorporation or by-laws (or other
governing instrument) of Allied or (b) violate, or be in conflict with, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or excuse performance by any Person of
any of its obligations under, or cause the acceleration of the maturity of any
debt or obligation pursuant to, or result in the creation or imposition of any
encumbrance upon any property or assets of Allied under, any material agreement
or commitment to which Allied is a party or by which its property or assets is
bound, or to which any of the property or assets of Allied is subject, or (c)
violate any statute or law or any judgment, decree, order, regulation or rule of
Governmental Body applicable to Allied except, in the case of violations,
conflicts, defaults, terminations, accelerations or encumbrances described in
clause (b) of this Section for such matters which are not likely to have a
material adverse effect on the business or financial condition of Allied. The
term “Governmental Body” shall mean any government, municipality or political
subdivision thereof, whether federal, state, local or foreign, or any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, or any court, arbitrator,
administrative tribunal or public utility.

 

 

 

 

(g)Consents and Approvals of Governmental Authorities. No consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Body or quasi-governmental body is required to be made or obtained by Allied in
connection with the execution, delivery and performance of this Agreement by
Allied or the consummation of the sale of the Escrowed Allied Securities.

 

 

 

 

(h)Other Consents. No consent of any Person is required to be obtained by Allied
to the execution, delivery and performance of this Agreement or the consummation
of the sale of the Escrowed Allied Securities, including, but not limited to,
consents from parties to leases or other agreements or commitments.

 

 

 

 

(i)Litigation. There is no action, suit, inquiry, proceeding or investigation by
or before any Governmental body pending or threatened in writing against or
involving Allied, any of its officers or directors, or which questions or
challenges the validity of this Agreement. There are no pending or threatened
disputes with any prior officer or director of Allied. Allied is not subject to
any judgment, order or decree that is likely to have a material adverse effect
on the business or financial condition of Allied.

 

 

 

 

(j)Absence of Certain Changes. From March 31, 2019, to the date hereof, Allied
has not:



 



 

1.suffered damage or destruction of any of its properties or assets (whether or
not covered by insurance) which is materially adverse to the financial condition
of Allied, or made any disposition of any of its material properties or assets
other than in the ordinary course of business;

 

 

 

 

2.except for an amendment to its Certificate of Incorporation to change its name
to Allied Corp. and to increase the authorized capital stock of the corporation,
made any change or amendment in its certificate of incorporation or by-laws, or
other governing instruments, except as contemplated hereby or required to effect
the transactions set forth herein;

 

 

 

 

3.organized any new subsidiary or acquired any securities of any Person or any
equity or ownership interest in any business;

 

 

 

 

4.borrowed any funds or incurred, or assumed or become subject to, whether
directly or by way of guarantee or otherwise, any obligation or liability with
respect to any such indebtedness for borrowed money;

 

 

 

 

5.paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise);



 



 4

  



 



 

6.prepaid any material obligation having a maturity of more than 90 days from
the date such obligation was issued or incurred;

 

 

 

 

7.cancelled any material debts or waived any material claims or rights;

 

 

 

 

8.written off or been required to write off any notes or accounts receivable;

 

 

 

 

9.with the exception of the liability of Allied’s transfer agent (which does not
exceed $3,000), incurred any liability (in excess of $3,000.00) or other
obligation.



  



 

(k)Contracts and Commitments. Allied is not a party to any:



 



 

1.Contract or agreement (except for this Agreement) involving any liability,
obligation or covenant on the part of Allied except with respect to its transfer
agent.

 

 

 

 

2.Lease of personal property;

 

 

 

 

3.Employee bonus, stock option or stock purchase, performance unit,
profit-sharing, pension, savings, retirement, health, deferred or incentive
compensation, insurance or other material employee benefit plan (as defined in
Section 2(3) of ERISA) or program for any of the employees, former employees or
retired employees of Allied;

 

 

 

 

4.Commitment, contract or agreement that is currently expected by the management
of Allied to result in any material loss upon completion or performance thereof;

 

 

 

 

5.Contract, agreement or commitment with any officer, employee, agent,
consultant, advisor, salesman, sales representative, value added reseller,
distributor or dealer; or

 

 

 

 

6.Employment agreement or other similar agreement.



 



 

(l)Compliance with Law. The operations of Allied have been conducted in
accordance with all applicable laws and regulations of all Governmental Bodies
having jurisdiction over them, except for violations thereof which are not
likely to have a material adverse effect on the business or financial condition
of Allied. Allied has not received any notification of any asserted present or
past failure by it to comply with any such applicable laws or regulations.
Allied has all material licenses, permits, orders or approvals from the
Governmental Bodies required for the conduct of its business, issued or in
process, and is not in material violation of any such licenses, permits, orders
and approvals. All such licenses, permits, orders and approvals are in full
force and effect, and no suspension or cancellation of any thereof has been
threatened.



 



 5

  



  



 

(m)Tax Matters.



  



 

1.Allied (1) has filed or shall file prior to Closing all nonconsolidated and
noncombined Tax Returns and all consolidated or combined Tax Returns of Allied
(for the purposes of this Section, such tax Returns shall be considered
nonconsolidated and noncombined Tax Returns) required to be filed through the
date hereof and has paid any Tax due through December 31, 2018 with respect to
the time periods covered by such nonconsolidated and noncombined Tax Returns and
shall timely pay any such Taxes required to be paid by it after the date hereof
with respect to such Tax Returns and (2) shall prepare and timely file all such
nonconsolidated and noncombined Tax Returns required to be filed after the date
hereof and through the Closing Date and pay all Taxes required to be paid by it
with respect to the periods covered by such Tax Returns; (B) all such Tax
Returns filed pursuant to clause (A) after the date hereof shall, in each case,
be prepared and filed in a manner consistent in all material respects (including
elections and accounting methods and conventions) with such Tax Return most
recently filed in the relevant jurisdiction prior to the date hereof, except as
otherwise required by law or regulation. Any such Tax Return filed or required
to be filed after the date hereof shall not reflect any new elections or the
adoption of any new accounting methods or conventions or other similar items,
except to the extent such particular reflection or adoption is required to
comply with any law or regulation. “Affiliate” of any person means any other
person directly or indirectly through one or more intermediary persons,
controlling, controlled by or under common control with such person. “Tax”
(including, with correlative meaning, the terms “Taxes” and “Taxable”) shall
mean: (i)(A) any net income, gross income, gross receipts, sales, use, ad
valorem, transfer, transfer gains, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, rent, recording, occupation,
premium, real or personal property, intangibles, environmental or windfall
profits tax, alternative or add-on minimum tax, customs duty or other tax, fee,
duty, levy, impost, assessment or charge of any kind whatsoever (including but
not limited to taxes assessed to real property and water and sewer rents
relating thereto), together with; (B) any interest and any penalty, addition to
tax or additional amount imposed by any Governmental Body (domestic or foreign)
(a “Tax Authority”) responsible for the imposition of any such tax and interest
on such penalties, additions to tax, fines or additional amounts, in each case,
with respect to any party hereto, its business or assets (or the transfer
thereof); (ii) any liability for the payment of any amount of the type described
in the immediately preceding clause (i) as a result of a party hereto being a
member of an affiliated or combined group with any other person at any time on
or prior to the date of Closing; and (iii) any liability of a party hereto for
the payment of any amounts of the type described in the immediately preceding
clause (i) as a result of a contractual obligation to indemnify any other
person. “Tax Return” shall mean any return or report (including elections,
declarations, disclosures, schedules, estimates and information returns)
required to be supplied to any Tax Authority.

 

 

 

 

2.Allied represents that prior to Closing, all consolidated or combined Tax
Returns (except those described in subparagraph (1) above) required to be filed
by any person through December 31, 2018 that are required or permitted to
include the income, or reflect the activities, operations and transactions, of
Allied for any taxable period shall have been timely filed, and the income,
activities, operations and transactions of Allied shall have been properly
included and reflected thereon. Allied shall prepare and file, or cause to be
prepared and filed, all such consolidated or combined Tax Returns that are
required or permitted to include the income, or reflect the activities,
operations and transactions, of Allied, with respect to any taxable year or the
portion thereof ending on or prior to the Closing Date, including, without
limitation, Allied’s consolidated federal income tax return for such taxable
years. All Tax Returns filed pursuant to this subparagraph (2) after the date
hereof shall, in each case, to the extent that such Tax Returns specifically
relate to Allied and do not generally relate to matters affecting other members
of Allied’s consolidated group, be prepared and filed in a manner consistent in
all material respects (including elections and accounting methods and
conventions) with the Tax Return most recently filed in the relevant
jurisdictions prior to the date hereof, except as otherwise required by law or
regulation. Allied has paid or will pay all Taxes that may now or hereafter be
due with respect to the taxable periods covered by such consolidated or combined
Tax Returns.



 



 6

  



 



 

3.There is no (nor has there been any request for an) agreement, waiver or
consent providing for an extension of time with respect to the assessment of any
Taxes attributable to Allied, or its assets or operations and no power of
attorney granted by Allied with respect to any Tax matter is currently in force.

 

 

 

 

4.There is no action, suit, proceeding, investigation, audit, claim, demand,
deficiency or additional assessment in progress, pending or threatened against
or with respect to any Tax attributable to Allied or its assets or operations.

 

 

 

 

5.All amounts required to be withheld as of the Closing Date for Taxes or
otherwise have been withheld and paid when due to the appropriate agency or
authority.



  



 

(n)Borrowing and Guarantees. Except for not more than $5,000 in current accounts
payable, at the Closing, that will be paid by Allied at closing, Allied (a) will
not have any indebtedness for borrowed money, (b) are not lending or committed
to lend any money (except for advances to employees in the ordinary course of
business), and (c) are not guarantors or sureties with respect to the
obligations of any Person.

 

 

 

 

(o)Environmental Matters.



 



 

1.At all times prior to the date hereof, Allied has complied in all material
respects with applicable environmental laws, orders, regulations, rules and
ordinances, the violation of which would have a material adverse effect on the
business or financial condition of Allied, or which would require a payment by
Allied in excess of $2,000 in the aggregate, and which have been duly adopted,
imposed or promulgated by any legislative, executive, administrative or judicial
body or officer of any Governmental Body.

 

 

 

 

2.The environmental licenses, permits and authorizations that are material to
the operations of Allied and its Subsidiary, taken as a whole, are in full force
and effect.



  



 

(p)Disclosure. Neither this Agreement, the Schedules hereto nor any of the
Transaction Documents contain any untrue statement of a material fact with
respect to Allied or the Allied Shareholder, or omit to state a material fact
necessary in order to make the statements contained herein or therein with
respect to Allied, or the Allied Shareholder, not misleading. Neither Allied nor
its Subsidiary nor the Allied Shareholder has any knowledge of any events,
transactions or other facts which, either individually or in the aggregate, may
give rise to circumstances or conditions which would have a material adverse
effect on the general affairs or the condition of business of Allied.
“Transaction Documents” shall mean, collectively, this Agreement, and each of
the other agreements and instruments to be executed and delivered by all or some
of the parties hereto in connection with the consummation of the transactions
contemplated hereby.

 

 

 

 

(q)Financial Statements. The financial statements of Allied attached hereto as
Exhibit A, were prepared in accordance with generally accepted accounting
principles, consistently applied, and represent fairly the financial condition,
assets and revenues of Acquiror as of the date thereof.



 



 

7.Representations of Acquiror. Acquiror for their respective rights and
interests represent and warrant as follows:



 



 

(a)Authorization. The execution, delivery and performance of this Agreement have
been duly authorized by Acquiror and this Agreement constitutes a valid and
binding obligation; enforceable against in accordance with its terms.



 



 7

  



 



 

(b)No Conflict as to Acquiror and any Subsidiaries. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
herein will (a) violate any provision of the organizational documents of
Acquiror or (b) violate, or be in conflict with, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the termination of, any material agreement or commitment to
which Acquiror is a party, or (c) violate any statute or law or any judgment,
decree, order, regulation or rule of any court or other Governmental Body
applicable to Acquiror except, in the case of violations, conflicts, defaults,
terminations, accelerations or Encumbrances described in clause (b) of this
Section for such matters which are not likely to have a material adverse effect
on the business or financial condition of Acquiror.

 

 

 

 

(d)Consents and Approvals of Governmental Authorities. No consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Body is required to be made or obtained by Acquiror in connection with the
execution, delivery and performance of this Agreement by Acquiror or the
consummation of the transactions contemplated herein.

 

 

 

 

(e)Other Consents. No consent of any Person is required to be obtained by
Acquiror to the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated herein, including, but not limited
to, consents from parties to leases or other agreements or commitments, except
for any consent which the failure to obtain would not be likely to have a
material adverse effect on the business and financial condition of Acquiror.

 

 

 

 

(f)Financial Statements. The financial statements of Acquiror attached hereto as
Exhibit B, were prepared in accordance with generally accepted accounting
principles, consistently applied, and represent fairly the financial condition,
assets and revenues of Acquiror as of the date thereof.



  



 

 8.

Indemnification.

 

 

 

 

 

 

(a)Survival of Allied Representations, Warranties and Covenants. Notwithstanding
any right of Acquiror fully to investigate the affairs of Allied, and
notwithstanding any knowledge of facts determined or determinable by Acquiror
pursuant to such investigation or right of investigation, Acquiror has the right
to rely fully upon the representations, warranties, covenants and agreements of
Allied contained in this Agreement, or listed or disclosed on any Schedule
hereto or in any instrument delivered in connection with or pursuant to any of
the foregoing. All such representations, warranties, covenants and agreements
shall survive the execution and delivery of this Agreement and the Closing
hereunder.

 

 

 

 

 

 

(b)Survival of Acquiror Representations, Warranties and Covenants.
Notwithstanding any right of Allied fully to investigate the affairs of
Acquiror, and notwithstanding any knowledge of facts determined or determinable
by Allied pursuant to such investigation or right of investigation, Allied has
the right to rely fully upon the representations, warranties, covenants and
agreements of Acquiror contained in this Agreement, or listed or disclosed on
any Schedule hereto or in any instrument delivered in connection with or
pursuant to any of the foregoing. All such representations, warranties,
covenants and agreements shall survive the execution and delivery of this
Agreement and the Closing hereunder.



 



 8

  



  



 

9.Notices.



 

Any notice which any of the parties hereto may desire to serve upon any of the
other parties hereto shall be in writing and shall be conclusively deemed to
have been received by the party at its address, if mailed, postage prepaid,
United States mail, registered, return receipt requested, to the following
addresses:

 



 

If to Allied

Allied Corp.

112 North Curry Street

Carson City, Nevada 89703

Attn: Ashok Kumar

 

Copy to

 

Cutler Law Group, P.C.

6575 West Loop South, Suite 500

Bellaire, TX 77401

Attn: M. Richard Cutler

 

 

 

 

If to Acquiror:

AM (Advanced Micro) Biosciences, Inc.

1405 St Paul Street, Suite 201

Kelowna, BC V1V 1S4

Canada



 



 

10.Successors.

 

 

 

 

This Agreement shall be binding upon and inure to the benefit of the heirs,
personal representatives and successors and assigns of the parties.

 

 

 

 

11.Choice of Law.

 

 

 

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of Nevada, and the parties submit to the exclusive jurisdiction of the
courts of Nevada in respect of all disputes arising hereunder.

 

 

 

 

12.Counterparts.

 

 

 

 

This Agreement may be signed in one or more counterparts, all of which taken
together shall constitute an entire agreement.

 

 

 

 

13.Public Announcement.

 

 

 

 

The parties shall make no public announcement concerning this agreement, their
discussions or any other letters, memos or agreements between the parties
relating to this agreement except upon mutual written consent. Either of the
parties, but only after reasonable consultation with the other, may make
disclosure if required under applicable law.



 



 9

  



 



 

14.Entire Agreement.

 

 

 

 

This Agreement sets forth the entire agreement and understanding of the Parties
hereto with respect to the transactions contemplated hereby, and supersedes all
prior agreements, arrangements and understandings related to the subject matter
hereof. No understanding, promise, inducement, statement of intention,
representation, warranty, covenant or condition, written or oral, express or
implied, whether by statute or otherwise, has been made by any Party hereto
which is not embodied in this Agreement or the written statements, certificates,
or other documents delivered pursuant hereto or in connection with the
transactions contemplated hereby, and no party hereto shall be bound by or
liable for any alleged understanding, promise, inducement, statement,
representation, warranty, covenant or condition not so set forth.

 

 

 

 

15.Costs and Expenses.

 

 

 

 

Except as otherwise specifically set forth herein, each party will bear its own
attorneys, brokers, investment bankers, agents, and finders employed by, such
party. The parties will indemnify each other against any claims, costs, losses,
expenses or liabilities arising from any claim for commissions, finder’s fees or
other compensation in connection with the transactions contemplated herein which
may be asserted by any person based on any agreement or arrangement for payment
by the other party.

 

 

 

 

16.Attorney’s Fees.

 

 

 

 

Should any action be commenced between the parties to this Agreement concerning
the matters set forth in this Agreement or the right and duties of either in
relation thereto, the prevailing party in such Action shall be entitled, in
addition to such other relief as may be granted, to a reasonable sum as and for
its Attorney’s Fees and Costs.

 

 

 

 

17.Finders.

 

 

 

 

Allied represents and warrants that there are no finders or other parties which
have represented Allied in connection with this transaction which have not been
previously provided with appropriate compensation. In the event any such finders
make a claim for any fee, share issuance of other compensation in connection
with the transactions contemplated hereby, they shall be the sole responsibility
of Allied. Acquiror represents and warrants that there are no finders or other
parties which have represented Acquiror in connection with this transaction. In
the event any such finders make a claim for any fee, share issuance of other
compensation in connection with the transactions contemplated hereby, they shall
be the sole responsibility of Acquiror.



  

[remainder of this page intentionally left blank]

 



 10

  



  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



For and on behalf of: Allied Corp.,

 

a Nevada corporation

 

    By:/s/ Ashok Kumar

 

Ashok Kumar

 

 

Chief Executive Officer

 

   For and on behalf of: AM (Advanced Micro) Biosciences, Inc. 

 

 

 

 

 

By:

/s/ Calum Hughes

 

 

Calum Hughes

 

 

Chief Executive Officer

 



 



 

11


  



 

REORGANIZATION AND STOCK PURCHASE AGREEMENT

Amendment No. 1

 

This Amendment No. 1 (this “Amendment”) is to that certain REORGANIZATION AND
STOCK PURCHASE AGREEMENT dated as of July 25, 2019 (the “Original Agreement”) is
by and among Allied Corp. (“Allied”), Pacific Capital Investment Group, Inc.
(the “Allied Shareholder”), SECFAC Exchange Corp. (previously referenced as
Allied Exchange Corp) (“SECFAC Exchange”), AM (Advanced Micro) Biosciences, Inc.
(“Acquiror”) and shareholders of Acquiror (“Acquiror Shareholders”) and is
effective as of August 27, 2019.

 

RECITALS

 

WHEREAS, in connection with the Closing of the transactions set forth in the
Original Agreement, Allied and AM determined that due to inadvertent
administrative delays and because of popularity the name “Allied Exchange Corp.”
was not available in British Columbia and required a change to SECFAC Exchange
Corp. Such change required a minimal delay in the closing of the transaction
which is now scheduled for September 10, 2019; and

 

WHEREAS, the parties intend that the structure of this transaction provide for
the Acquiror Shareholders with the opportunity to exchange their shares of
common stock of Acquiror for exchangeable shares of SECFAC Exchange on a
tax-deferred or “rollover” basis for Canadian income tax purposes.

 

NOW, THEREFORE, the Board of Directors of Allied and the Board of Directors of
Acquiror deem it advisable to amend the Original Agreement as follows:

 

1. Conflict. In the event there is a conflict between the terms of the Original
Agreement with this Amendment, the terms of this Amendment shall control any
interpretation. Unless this Amendment expressly amends or supplements the
language of the Original Agreement, the Original Agreement shall remain in full
force and effect. Unless otherwise defined in this Amendment, terms defined in
the Original Agreement shall be similarly defined herein.

 

2. Change of Corporate Name. In each instance throughout the Original Agreement
in which the name “Allied Exchange Corp.” is referenced, that name shall be
changed to “SECFAC Exchange Corp.” In each instance throughout the Original
Agreement in which the defined term “Allied Exchange” is referenced, that
reference instead shall be to “SECFAC Exchange.”

 

3. Timing of Closing. Section 5 of the Original Agreement shall be amended to
read as follows: “The closing of the transactions contemplated by this Agreement
((the “ Closing”) shall occur upon the satisfaction of the conditions set forth
in this Agreement and upon instructions from the parties hereto to the Escrow
Agent. The closing date shall occur on or around September 10, 2019 in the event
such conditions are met, which would be extended to not later than September 30,
2019 upon agreement of the parties. Unless otherwise advised in writing by the
parties, in the event the Closing does not occur on or before September 30,
2019, (i) the Escrow Agent shall return the Escrowed Allied Shares, the
Resignations and the Allied Board Resolutions to Allied and/or the Allied
Shareholder; and (ii) the Escrow Agent shall return the Acquiror Escrowed Shares
to Acquiror.”

 



 

12


  



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Original Agreement as of the date first above written.

 



For and on behalf of:

Allied Corp.,

 

a Nevada corporation

 

 

By:

/s/ Calum Hughes

 

Calum Hughes

 

Chief Executive Officer

 

 

For and on behalf of:

AM (Advanced Micro) Biosciences, Inc.

 

By:

/s/ Calum Hughes

 

Calum Hughes

 

Chief Executive Officer



 

 



13



 